Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
 	The information disclosure statement (IDS) submitted on 7/27/22 was filed after the mailing date of the Non-Final Rejection on 4/27/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.  	It is noted that the prior 4/27/22 Office Action objected to the 4/8/22 IDS as not including copies of the cited foreign and/or NPL publications, as required by the MPEP.  Applicants’ response that no copies of cited US patents or patent applications were required is non-responsive, as the objection was not for providing copies of US patents or patent applications, but instead was for providing copies of foreign and/or NPL cited documents, which copies are required to be provided under the MPEP, as stated and cited in the prior Office Action (pp.2-3), which is maintained.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	The following claim amendments were to correct obvious typographical or grammatical errors. 	In claims 1,8, and 13, lines 5-6: “between second end region and the first end region” is replaced with: 	  -  -   between the second end region and the first end region  -  -  .

Reasons for Allowance
Claims 1-3,7-13,15-18, and 20 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Suzuki (US 2012/0253303 A1); Newton (US 2017/0348139 A1); and Wada (US 2011/0172625 A1).  	

    PNG
    media_image1.png
    552
    735
    media_image1.png
    Greyscale


 	As to claim 1, Suzuki teaches:  	
    PNG
    media_image2.png
    267
    393
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    345
    235
    media_image3.png
    Greyscale
a urine collection assembly 100 (urine disposal apparatus 100 Fig.1-4 [0048],ll.2) releasably securable to a portion of the wearable garment 300 (Fig.1-2 [0048],ll.9-11,17-18), comprising:
 	(a) a wearable garment 300 (underpants or diaper 300 Fig.1 [0048],ll.11-14,) including at least a waistband having a front region and a rear region (as waist portion of front 301 and rear 302 waist regions Fig.1 [0048],ll.14); and  	(b) a urine collection device 102 (urine absorption member 102 Fig.1-2 [0048],ll.4) releasably securable to a portion of the wearable garment 300 (Fig.1-2 [0048],ll.9-11,17-18), the urine collection device including:  		(i) a first member 106 (as portion of urine guide tube 106 within urine collection device 102 Fig.3-4 annotated;[0050],ll.5-8, where Fig.3 is cross section of Fig.1 through middle of urine collection device/member 102 [0052],ll.2-3, such that first member/urine guide tube 106 extends through collection device 102);  				having an aperture (as opening at portion of 106 adjacent inlet 114 Fig.3-4 [0050],ll.5-8; and 				including a channel (within first member/tube 106 Fig.3-4) in fluid communication with a suction outlet (drainage port 114 Fig.3-4 [0050],ll.5-8) configured to provide fluid communication with a vacuum source (suction pump 108 Fig.1) [0050],ll.18-21;		 	(ii)  a fluid permeable layer 124 (liquid permeable sheet 124 Fig.2-4 [0053],ll.10-11) disposed external to and partially covering, the first member 106 Fig.3-4;    	 		(iii) a fabric layer 126 (diffusion sheet 126 as fabric with hydrophilic fibers Fig.3-4 [0056],ll.1-10) that at least partially covers the first member (portion of 106 as presented above) and the fluid permeable layer 124 Fig.3-4; at least a portion of the fabric layer 126 being positioned on the urine collection device to directly receives urine discharged by the user (fabric layer 126 receives urine and conducts towards fluid permeable layer 124 [0056],ll.3-7); and  	 		(iv)  a reservoir 112 positioned within the urine collection assembly (internal container 112 Fig.1-4 [0050],ll.7-8) in fluid communication with the channel Fig.3-4 (where fluid/urine flows through channel within first member/tube 106, as presented above) and at least partially defined by the fluid permeable layer 124 Fig.3-4 [0054],ll.6-10.  	Newton teaches a urine collection assembly (urine collection device [0034],ll.1-2), capable of being used with a wearable garment including at least a 
    PNG
    media_image4.png
    221
    615
    media_image4.png
    Greyscale
waistband (e.g., as insertable into underwear, etc.), comprising: 	a urine collection device 10 (container 10 Fig.1-2 [0014]) comprising: 		a first member 12 (shell 12; Fig.1-2; [0014],ll.2-5) having: an aperture 20 
    PNG
    media_image5.png
    131
    588
    media_image5.png
    Greyscale
(window 20 Fig.2 [0014],ll.4-5) and including a channel (within shell 12 adjacent to port/outlet 14 Fig.1-2,[0014],ll.2-3,12-13) in fluid communication with a suction outlet 14 (port 14;Fig.1; [0014],ll.3,12) configured to provide fluid communication with a vacuum source ([0015],ll.12-17); 		a fabric layer 24 (wicking material 24 within channel/chamber 18 and window 20 of 1st member 12) that at least partially covers the first member 12 (Fig.1-2,5 [0014]); and		a reservoir 18 (chamber 18) positioned within the urine collection assembly and in fluid communication with the channel (within shell 12 adjacent to port/outlet 14 Fig.1-2,[0014],ll.2-3,12-13).  	wherein: 		at least a portion of the fabric layer 24 being positioned on the urine collection device to define an outermost region of a portion of the urine collection device (where fabric layer 24 is provided within window 20 of 1st member 12 and is thus necessarily defining an outermost region in window 20 Fig.1-2;[0014]) that directly receives urine discharged by the user [0015]. 	Wada teaches a urine collection assembly 102/300 (urine receiver 102 Fig.2 [0116],ll.1-7;  and T-belt 300 Fig.2;[0116],ll.3-7), the assembly T-belt 300 comprising a waist band 302 (waist belt 302 Fig.2; [0116],ll.15); wherein: 	 	the waist band 300 is provided with at least one elongated strap 301 (crotch belt segment 301 Fig.2;[0116],ll.6) having a first end region secured (at 304) to the rear region of the waistband 302 Fig.2 and a second end region distal to the first end region of the elongated strap 301 (Fig.2 [0116]; and 	 	the urine collection device 102 having a top region Fig.2 disposed at least proximate to the front region of the waistband 302 Fig.2 and a bottom region disposed at least proximate to the second end region of the at least one elongated strap 301 when the urine collection device 102 is releasably secured to the portion of the wearable garment 300/102 Fig.2 [0116].
 	However, as to independent claim 1, Suzuki, Newton, and/or Wada fail to teach or fairly suggest the combination of wherein:
 	two elongated straps [of the wearable garment are provided as] angling away from each other between [the] second end region and the first end region such that the two elongated straps at least partially define an opening in the wearable garment between the two elongated straps and at least partially between rear regions of the waistband and the first end region of the two straps.
  	
	As further presented on pages 8-10 of the 7/27/22 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the wearable garment of Suzuki, Newton, and/or Wada to provide wherein two elongated straps [of the wearable garment are provided as] angling away from each other between [the] second end region and the first end region such that the two elongated straps at least partially define an opening in the wearable garment between the two elongated straps and at least partially between rear regions of the waistband and the first end region of the two straps.  One of skill would not have been motivated to modify the teachings of Suzuki, Newton, and/or Wada to provide the above combination of elements and arrangement of the elongated straps and the wearable garment, where Suzuki, Newton, and/or Wada fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781